Case 2:20-cv-07355-ODW-JPR Document 24 Filed 08/31/21 Page 1 of 2 Page ID #:733




    1
    2
    3                                                            JS-6
    4
    5
    6
    7
    8                           UNITED STATES DISTRICT COURT
    9
                              CENTRAL DISTRICT OF CALIFORNIA
   10
                                         WESTERN DIVISION
   11
   12
   13   ETHAN BOUZAGLO,                                      ) No. 2:20-cv-07355-ODW-JPR
                                                             )
   14          Plaintiff,                                    )
                                                             ) JUDGMENT
   15                 v.                                     )
                                                             )
   16                                                        )
        KILOLO KIJAKAZI, Acting                              )
   17   Commissioner of Social Security,                     )
                                                             )
   18                                                        )
        Defendant.1                                          )
   19                                                        )
                                                             )
   20                                                        )
                                                             )
   21
   22
   23
   24
   25
        1
   26    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
        Pursuant to Rule 43(c)(2) of the Federal Rules of Appellate Procedure, Kilolo Kijakazi
   27   should therefore be substituted for Andrew Saul as the defendant in this suit. No further
   28   action need be taken to continue this suit by reason of the last sentence of section 205(g)
        of the Social Security Act, 42 U.S.C. § 405(g).


                                                    -1-
Case 2:20-cv-07355-ODW-JPR Document 24 Filed 08/31/21 Page 2 of 2 Page ID #:734




    1         Having approved the parties’ joint stipulation to voluntary remand
    2   pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
    3   COURT ADJUDGES AND DECREES
                             CREES that
                                   thhat judgment
                                         judgment is entered for
                                                             for Plaintiff.
    4
    5
        Date: August 31, 2021
    6                                        HON. OTIS D. WRIGHT,
                                                            WR  RIGHT, II
    7                                        United States Dist
                                                           District
                                                              trict Judge
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28




                                               -2-
